DETAILED ACTION
This office action follows a reply filed on February 16, 2021.  No claims have been amended.  Claims 1-19 are currently pending and under examination.
The rejection over Rody (US 5,102,927) is withdrawn, as applicants have shown that pyrrolidine provides unexpected stability to polyolefins when compared to piperidine, where Rody suggested these cyclic compounds as functional equivalents.
However, the remaining rejections are maintained for the reason set forth below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chalmers (US 4,028,334).
Chalmers specifically lists 2-(pyrrolidin-1-yl)-4,6-bis[2',2',6',6'-tetramethylpiperidinyl-4'-amino]-1,3,5-triazine (col. 6, ll. 59-60), which meets applicants’ formula (I) when R1, R2, R3, and R4 are H.  Chalmers specifically teaches that the triazine is substituted with tetramethylpiperidinyl amino groups, where the amino is that of N-H or N-R7, where R7 can be methyl, ethyl, isobutyl, n-hexyl, n-decyl, etc. (col. 3, ll. 15-18).
Substituting "amino" for methylamino, ethylamino, isobutylamino or n-hexylamino, etc. is prima facie obvious over instant claims 1 and 2.
Chalmers specifically teaches that the amino group can be that of an amine (-NH-) or a C1-C20 substituted straight or branched alkylene amine group (-NR7-) (col. 1, ll. 56-62).  Choosing n-C4 alkyl is prima facie obvious, as these groups are suggested by the teachings of Chalmers.
As to claims 4-8 and 18, Chalmers discloses using the compounds to stabilize polymers which are susceptible to degradation by the effects of light, such as polyolefins, particularly those of ethylene or propylene (col. 13, ll. 1-43).
As to claims 9 and 10, Chalmers specifically disclose the inclusion of hindered phenol antioxidants, specifically listed to include 1,3,5-tris(3,5-di-t-butyl-4-hydroxybenzyl)-2,4,6-trimethylbenzene (col. 15, ll. 66-67), n-octadecyl-3-(3,5-di-t-butyl-4-hydroxyphenyl)-propionate (col. 17, ll. 13-14).
As to claims 11 and 12, Chalmers specifically discloses the inclusion of UV absorbers, specifically listed to include 2-(2'-hydroxyphenyl)benzotriazole, 2-hydroxybenzophenone, oxalic acid diamines and 2,4-bis(2'-hydroxyphenyl)6-alkyl-s-triazines (col. 19, ll. 9-64).
As to claim 13, Chalmers also discloses the inclusion of glass fibers, which meets applicants' fillers and pigments (col. 14, ll. 1-10).
As to claim 19, Chalmers teaches that the s-triazine compound can be substituted with tetramethylpiperidinyl groups as well as a substituted amino group having the formula -NR3R4, where R3 and R4 can together form a heterocyclic group, such as pyrrolidin-1-yl and morpholino groups (col. 3, ll. 51-60).
Chalmers exemplifies preparing 2-morpholino-4,6-bis[2’,2’,6’,6’-tetramethylpiperidinyl-4’-amino]-1,3,5-triazine by reacting 2-chloro-4,6-bis[2’,2’,6’,6’-tetramethylpiperidinyl-4’-amino]-1,3,5-triazine in a mixture of water and ethanol with morpholine.
Therefore, in order to prepare 2-(pyrrolidin-1-yl)-4,6-bis[2',2',6',6'-tetramethylpiperidinyl-4'-amino]-1,3,5-triazine, it would have been obvious to one of ordinary skill in the art to have substituted the morpholine with pyrrolidine in Example 31.

Claims 1-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chalmers (US 4,028,334) in view of Rody (US 5,102,927).
Chalmers teaches stabilizing polyolefins against UV radiation and heat with piperidine derivatives, specifically listing 2-(pyrrolidin-1-yl)-4,6-bis[2',2',6',6'-tetramethylpiperidinyl-4'-amino]-1,3,5-triazine (col. 6, ll. 59-60), which meets applicants’ formula (I) when R1, R2, R3, and R4 are H.  Chalmers specifically teaches that the triazine is substituted with tetramethylpiperidinyl amino groups, where the amino is that of N-H or N-R7, where R7 can be methyl, ethyl, isobutyl, n-hexyl, n-decyl, etc. (col. 3, ll. 15-18).
Rody teaches stabilization of polyolefins against oxidative and light induced degradation by adding a quantity of a bis-(polyalkyl-piperidinyltert-amino)-1,3,5-triazine which is adequate to prevent the degradation, specifically teaching that it has been found that analogous compounds in which secondary 
Therefore, one of ordinary skill in the art would be motivated to modify the compound of Chalmers by using N-R7, rather than N-H, as Rody teaches that the presence of the tertiary amino provides improved stabilization over analogous compounds having a secondary amino group.
Chalmers in view of Rody is prima facie obvious over instant claim 1.  
Claims 2-13, 18 and 19 can be similarly rejected as in the above rejections over Rody and Chalmers separately.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chalmers (US 4,028,334) OR Chalmers in view of Rody, as applied above to claims 1-13, 18 and 19, and further in view of Menozzi (US 9,550,941).
Chalmers and Chalmers in view of Rody are prima facie obvious over instant claims 1-13, 18 and 19, as described above and applied herein as such, as Rody specifically 2-dipropylamino-4,6-bis-(2,2,6,6-tetramethyl-4-piperidylbutylamino)-1,3,5-triazine and substituting dipropylamino with pyrrolidinyl group is prima facie obvious, and Chalmers specifically lists the compound 2-(pyrrolidin-1-yl)-4,6-bis[2',2',6',6'-tetramethylpiperidinyl-4'-amino]-1,3,5-triazine and substituting the amino group with methylamino, ethylamino, or n-butylamino is prima facie obvious, as these modifications are suggested by the teachings of Chalmers, and Rody teaches that substituting of the secondary amino with a tertiary amino provides improved stabilization.
Rody exemplifies preparing polyolefin tapes, films and sheetings, and Chalmers exemplifies preparing multifilaments and films from the stabilized polyolefin compositions; however, does not teach or suggest the use of such compositions.
Menozzi teaches triazine compounds substituted with tetramethylpiperidinyl substituents for stabilizing organic materials against degradation by light, such as polyolefins (col. 7-8), teaching the compositions as being useful for shaped articles such as automotive interior and exterior trim (col. 22, ll. 57-59) and greenhouse films (col. 24, ll. 22-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the compositions of Rody or Chalmers to prepare articles shaped as automotive interior and exterior trim and greenhouse films, as Menozzi teaches that these are articles which can be prepared from polyolefins stabilized with tetramethylpiperidinyl substituted triazines.

Response to Amendment
The declaration under 37 CFR 1.132 filed February 16, 2021 is sufficient to overcome the rejection of claims 1-13, 18 and 19 based upon Rody, as applicants have provided evidence that the pyrrolidone substituent provides unexpected stability when compared to piperidine, where Rody lists these as functional equivalents.

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. 
Applicants argue additional testing to demonstrate the improvement in stabilization for the N-R containing compounds versus the N-H containing compounds.
Please consider the following:
716.01(c) Probative Value of Objective Evidence [R-10.2019]
I. TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 
II. ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.

Assuming applicants can provide the additional testing in the form of a declaration, the rejection over Chalmers would be overcome.

Chalmers in view of Rody, as Rody specifically teaches the following (col. 1, ll. 30-34): 

    PNG
    media_image1.png
    70
    352
    media_image1.png
    Greyscale

Applicants have provided evidence which suggests the same, as applicants have shown that a polyolefin composition comprising the claimed compound with the N-R group provides a smaller color change when exposed to artificial weathering than a similar composition comprising the same compound with a N-H group.  Applicants expose the composition to weather by means of the standard DIN ISO 105-B06, which is a test for color fastness and aging to artificial light at high temperatures.  Rody specifically teaches the compositions as having good stabilization against oxidative and light-induced degradation; therefore, the applicants’ showing is expected, rather than unexpected.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Brieann R Johnston/Primary Examiner, Art Unit 1768